Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 11/29/21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All arguments have been addressed in the body of the rejections below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. Claims 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (“Real-time street parking availability estimation”; hereinafter “Xu”) in view of Sellschopp (US2015/0123818A1) and Rosen (US 2017/0278023).

Regarding claim 8, Xu teaches program instructions to train, using machine learning and training data, a crowd forecast model (Section 1 Para 3: “First, from training data, we build a transportation mode classification model in terms of mobility patterns [3]. Then, when parking is to be determined, sensor inputs are fed to the already trained classification model.”) that correlates a number of mobile devices and a number of vehicles with a number of parking spaces (Section 1 Para 2: “In this paper, we propose a solution, called PhonePark, which detects on-street parking availability using mobile phones carried by the drivers.” Section 1 Para 5: “Now consider how PhonePark would use observations of mobile phones to estimate the number of available parking spaces in a street block.” Section II Para 1: “A PSD runs on a mobile device. It detects when and where a driver parks/unparks and whether she pays for parking. When the PSD recognizes a parking or deparking activity, it submits a report to the PAE component indicating that a parking space is occupied or released. The PAE component aggregates the reports of individual PSDs to estimate the number of available parking slots in each street block.” Mobile devices in vehicles are used to predict or detect parking availability in real-time. In other words, there is a correlation between mobile devices operating in vehicles in a parking lot and and program instructions to predict parking availability at the one or more parking locations based on applying the crowd forecast model (Section | Second Last Para: “In addition to the HAP construction algorithm, we also introduce other algorithms that can estimate the real-time parking availability on a street block. These real-time estimation algorithms are called parking availability estimation (PAE) algorithms and they utilize different combinations of the historical parking availability and realtime observations to estimate the current street parking availability.”) wherein the crowd forecast model identifies, determines, and predicts an occupancy of the one or more parking locations based on at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile devices have started or stopped motion within a vehicle (“Conclusion: For parking status detection, we propose a cost effective solution that utilizes mobile phone sensors such as GPS, accelerometer, and Bluetooth sensors.” Section Ill Para 1: “This method utilizes the Bluetooth connection between the driver’s mobile phone and the car to detect parking/deparking activities... On the other hand, when the engine is stopped or the owner goes away from the car for a short distance (~10 meters), the Bluetooth connection between the mobile phone and the car is broken. Thus, if the Bluetooth connection between the 
	Xu does not explicitly teach A computer program product for predicting parking availability, the computer program product comprising one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:
	Wherein the user preferences includes electric vehicle charging availability;
program instructions to receive a destination and one or more user preferences;
program instructions to identify one or more parking locations within a threshold distance of the destination; 
program instructions to identify one or more electric vehicles available rates and times to park at one or more parking locations within the one or more parking locations; 
wherein the crowd forecast model includes the one or more private parking locations having the available rates and times that are within the user preferences.
A computer program product for predicting parking availability, the computer program product comprising one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising: (Para 0037: “System 300 is controlled primarily by computer readable instructions, which may be in the form of software stored on a tangible data storage device 305 (hereinafter “memory”). Such as a magnetic disk hard drive, Solid state drive, optical disk, and/or high-speed read only memory (ROM), random access memory (RAM) or the like.” Para 0001: “In particular, the present disclosure is directed to a system, components and methodologies that enable in-vehicle access to information from a plurality of parking information sources regarding the availability of parking spaces monitored by those sources.”) program instructions to receive a destination (Para 0027: “For example, suppose a driver chooses a destination and uses his vehicle navigation system to direct his driving to the specified location.” “Display 320 may be implemented with an LCD-based touch sensitive flat-panel display operable to receive input Such as driver selections, text on a virtual keyboard, or the like.” A user-selected destination is received via input/output device.) and one or more user preferences (Para 0043: Thus, in accordance with an embodiment, a driver's personal parking 
program instructions to identify one or more parking locations within a threshold distance of the destination (Para 0050: “The system may be operative to detect one or more thresholds, Such as a parking price threshold, a distance from destination threshold, or the like, and take those factors into account in making recommendations.”) program instructions to identify available rates and times to park at one or more private parking locations within the one or more parking locations (Para 0043 and 0044: “Some drivers may prefer a certain type of parking, such as on-street parking, metered parking, or an outdoor lot, and a covered parking structure, Valet parking, etc., when looking for a parking space near their destination...Driver's personal parking preferences may be influenced by different factors. Such factors can include, for example, the traffic patterns common to a particular area and/or a particular time of day, the character of the neighborhood, the price to park...” Time of the day and pricing/rates are also considered in parking availability prediction. On-street metered parking is part of private parking as discussed in Para 0018 by Sellschop as: “Parking space availability data is a fairly new development. Depending on city and location, parking data may be made wherein the crowd forecast model includes the one or more private parking locations having the available rates and times that are within the user preferences (Para 0043 and 0044: Some drivers may prefer a certain type of parking, Such as on-street parking, metered parking, or an outdoor lot, and a covered parking structure, Valet parking, etc., when looking for a parking space near their destination. Thus, in accordance with an embodiment, a driver's personal parking preferences may be taken into account. Driver's personal parking preferences may be influenced by different factors. Such factors can include, for example, the traffic patterns common to a particular area and/or a particular time of day, the character of the neighborhood, the price to park.” Sellschopp considers driver’s preference (pricing to park and time of parking) in their pricing availability model. Crowd forecast model was taught by Xu as discussed above.)
Rosen teaches includes electric vehicle charging availability (“ a driver 12 may connect to parking event and reservation manager 120 via any suitable means, such as, but not limited to, an “App” on a smartphone, a tablet, a website, a car computer application, sending an SMS to a designated telephone number, a public or private telephone, an IVR (integrated voice 12 may input any preferences s/he may have, such as for a covered parking spot, or one with an electric charging facility”, 0105, 0141, 0156).
Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu with parking types, electric vehicle charging parking spaces, and threshold distance of Sellschopp and also use driver’s preference (time and pricing to park) of Sellschopp to include in the prediction model to suggest available spaces closest to the destination to save time or suggest available spaces which are least expensive (Sellschopp, Para 0050).

Regarding claim 9, Xu and Sellschopp teaches the method of claim 8.
Sellschopp also teaches wherein the program instructions to identify the one or more parking locations within the threshold distance of the destination is based on the one or more user preferences (Para 0035: “ ... system for obtaining information regarding a current need for a parking space, gathering parking information from a plurality of sources, optionally obtaining driver parking preference information, obtaining vehicle 

Same motivation to combine the teachings of Xu and Sellschopp as claim 8.

Regarding claim 10, Xu and Sellschopp teach the method of claim 8.

Xu also teaches wherein for a parking location of the one or more parking locations, the crowd forecast model correlates a number of mobile devices and a number of vehicles with a number of parking spaces (Section 1 Para 5: “Now consider how PhonePark would use observations of mobile phones to estimate the number of available parking spaces in a street block.” Section III Para 1: “This method utilizes the Bluetooth connection between the driver’s mobile phone and the car to detect parking/deparking 

Regarding claim 11, Xu and Sellschopp teach the method of claim 10.

Sellschopp also teaches wherein the number of mobile devices is determined by program instructions to compare locations of one or more mobile devices with a location corresponding to the parking location (Para 0031: “In accordance with an embodiment, at least some data may be provided to the parking availability information and prediction system using drivers' mobile phones rather than in-vehicle components, e.g., the driver's vehicle 

Same motivation to combine the teachings of Xu and Sellschopp as claim 8.

Regarding claim 12, Xu and Sellschopp teach the method of claim 10.

Xu also teaches wherein the program instructions to determine the occupancy of the one or more parking locations is based on the at least one of accelerometer, gyroscope, and GPS data of one or more mobile devices indicating that the one or more mobile devices have started or stopped motion within a vehicle...(Section VIII: Para 1: “For parking status detection, we propose a cost effective solution that utilizes mobile phone sensors such as GPS, accelerometer, and Bluetooth sensors.” Section Ill Para 1: “On the other hand, when the engine is stopped or the owner goes away from the car for a short distance (~10 meters), the Bluetooth connection between the mobile phone and the car is broken. Thus, if the Bluetooth connection between the driver’s phone and the car is broken, then it can be inferred that the driver parks the car. If the Bluetooth connection is established, then it can be inferred that the driver deparks.” Based on the Bluetooth connection, parking status can be determined. It is also identified if Bluetooth/mobile phone connection operating inside the vehicle is broken or still active. GPS has been used as mobile phone sensor.).

Xu does not teach within a threshold distance of the one or more parking locations

Sellschopp, however, teaches within a threshold distance of the one or more parking locations (Para 0050: “The system may be operative to detect one or more thresholds, such as a parking price threshold, a distance from destination threshold, or the 

Same motivation to combine the teachings of Xu and Sellschopp as claim 8.

Regarding claim 14, Sellschopp and Xu teach the method of claim 8.

Xu also teaches further comprising: program instructions to refine, the crowd forecast model by verifying the predicted parking availability through determining whether features indicative of vehicle movement exhibited by a mobile device associated with the received destination stop in the parking location (Section III Para 1: “This method utilizes the Bluetooth connection between the driver’s mobile phone and the car to detect parking/deparking activities... On the other hand, when the engine is stopped or the owner goes away from the car for a short distance (~10 meters), the Bluetooth connection between the mobile phone and the car is broken. Thus, if the Bluetooth connection between the driver’s phone and the car is broken, then it can be inferred that the driver parks the car. If the Bluetooth connection is established, then it can be inferred that the driver deparks. This concept is illustrated by 

Regarding claims 15-19, they are substantially similar to claims 8-12, and are rejected in the same manner, the same art, and reasoning applying.

Claim Rejections - 35 USC § 103
8. Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Xu (“Real-time street parking availability estimation”) in view of Sellschopp (US2015/0123818A1) further in view of Nix (WO 2017/192144 A1) and Rosen (US 2017/0278023).

Regarding claim 13, Sellschopp and Xu teach the method of claim 10.

Sellschopp also teaches the number of available parking spaces is determined by at least one of: program instructions to apply image and data processing techniques to one or more online resources detailing the parking location for references made to parking (Para 0018: “Depending on city and location, parking data may be made available online by a private parking lot or parking structure owner or operator, by a city in connection with city owned or regulated lots, on-street metered parking, etc.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver.” Number of parking spaces is determined by online information available in relevant websites. A data processing system is also included which can process data to and from other resources.) program instructions to apply data processing techniques to information retrieved from one or more mobile devices determined to be within the parking location (Para 0036: “In accordance with an alternative embodiment, the components are at least partially or completely included in a mobile processing device, e.g., a special purpose computer or a mobile phone of the driver.” Para 0038: “In operation, processor 310 fetches and executes instructions and information, and generates and transfers information to and from other resources coupled to or in data communication with the processor.” Para 0031: “...and 
Rosen teaches includes electric vehicle charging availability (“ a driver 12 may connect to parking event and reservation manager 120 via any suitable means, such as, but not limited to, an “App” on a smartphone, a tablet, a website, a car computer application, sending an SMS to a designated telephone number, a public or private telephone, an IVR (integrated voice response) system, a call center, parking stations, etc., and may provide at least a destination and a license plate number of the vehicle wishing to park. In addition, driver 12 may input any preferences s/he may have, such as for a covered parking spot, or one with an electric charging facility”, 0105, 0141, 0156).

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu with the data processing 

Neither Xu nor Sellschopp do not explicitly teach program instructions to apply image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces.

Nix, however, teaches program instructions to apply image and data processing techniques to one or more images of the parking location for features indicative of one or more parking spaces (Para 0113: “...comprising a front camera, a left side camera, a right side camera, a rear camera, a display, a positioning sensor; and an image processing device operatively connected to the cameras and to the display.” Para 0023: “The virtual camera position may combine data received from one or more real cameras (parts of the virtual camera position that are in view of the real camera) with virtual reality renderings of the host vehicle ... In some examples, the view displayed via the display 208 may additionally include parking lot lane markings, curbs, traffic signs, traffic lights, pot holes, speed bumps, pedestrians, surrounding vehicles, and the like.” An image and data processing mechanism is connected with the camera. The camera can also provide images inclusive of the parking lot as shown in 

Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to combine the parking prediction model of Xu as modified by Rosen and Sellschopp with the data processing of Nix so real parking positions and markings can be identified (Nix, Para 0023).

Regarding claim 20, it is substantially similar to claim 13, and is rejected in the same manner, the same art, and reasoning applying.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123